Citation Nr: 0614675	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-02 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a timely appeal was filed to the claim of service 
connection for diabetes mellitus.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for a foot disorder, 
termed as calluses.  

4.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty and retired in March 1983 
with more than 20 years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned 
disabilities.  

In November 2005, a letter was sent by the Board of Veterans' 
Appeals (Board) to the veteran regarding the timeliness of 
his substantive appeal as to the issue of entitlement to 
service connection  for diabetes mellitus on a direct basis 
or due to Agent Orange exposure.  He was provided 60 days 
from the date of the letter to present additional evidence, 
written or oral argument on the question of timeliness of the 
appeal.  In December 2005, he contacted VA indicating that he 
had no additional evidence to submit and that his previous 
statement was considered his Substantive Appeal.  

The issues of entitlement to service connection for a foot 
disorder, termed as calluses, and to service connection for 
an eye disorder being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for diabetes mellitus on a 
direct basis or due to Agent Orange exposure by rating 
decision of March 2002.  

2.  Notice of the denial was provided to the veteran in a 
letter of March 13, 2002.  

3.  A notice of disagreement was received May 22, 2002, to 
the claim of service connection for diabetes mellitus on a 
direct basis or due to Agent Orange exposure.  

4.  A February 13, 2003, statement of the case (SOC) was sent 
to the veteran with instructions to respond within 60 days of 
the SOC, or within the remainder of the one-year period from 
the date of the notice letter in order to perfect the appeal 
to the claim.  

5.  The veteran submitted a substantive appeal (VA Form 9) to 
VA that was received February 19, 2003, which did not include 
the issue of entitlement to service connection for diabetes 
mellitus on a direct basis or due to Agent Orange exposure.  

6.  A skin condition is not attributable to injury or disease 
in service nor is it attributable to his herbicide exposure.  


CONCLUSIONS OF LAW

1.  The veteran did not file a timely substantive appeal with 
respect to the issue of the entitlement to service connection 
for diabetes mellitus on a direct basis or due to Agent 
Orange exposure.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § § 20.202, 20.302 (b) (2005).

2.  A skin condition was not incurred in or aggravated by 
service, nor is it due to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5107 (West 2002);
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

At the outset, it is important to note, as to the issue of 
whether a timely appeal was file to the issue of service 
connection for diabetes mellitus on a direct basis or due to 
Agent Orange exposure, the question presented is, by 
definition, a legal one, and as such it is governed not by 
the facts presented but by the controlling laws and 
regulations.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  The facts surrounding the issue of whether a timely 
substantive appeal was submitted are undisputed.  Because the 
governing legal authority, and not the evidence, is 
dispositive of this matter, the VCAA and its implementing 
regulations are not applicable to the timeliness question.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
VAOPGCPREC 5-2004.  

As to the other issue of service connection on appeal, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims.  Furthermore, the RO sent letters to 
the veteran in October 2001 and March 2004, which asked him 
to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran what he 
needed to show for service connection.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim.  Moreover, the 
veteran was provided with the text of 38 C.F.R. § 3.159, from 
which the United States Court of Appeals for Veterans Claims 
(Court) took the fourth notification element, in the 
statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claims.  That was accomplished here, 
together with proper subsequent VA process.  The Board 
concludes that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue, and the RO has not 
provided any notice to the veteran concerning the degree of 
disability or effective date pertaining to the disability.  
However, as the Board's decision herein denies the veteran's 
claim for service connection, no disability rating or 
effective date is being assigned; accordingly there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
this case.  There are no known additional records to obtain.  
He was offered the opportunity to testify at a 
videoconference hearing and did so, before the undersigned 
Acting VLJ in April 2005.  

II.  Timeliness 

The veteran contends, in essence, that service connection is 
warranted for diabetes mellitus on a direct basis or, in the 
alternative, due to Agent Orange exposure.  At the outset, 
however, the issue of timeliness is raised as to the 
veteran's substantive appeal with regard to this claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that although the Board is required to 
assess its jurisdiction, such assessment must not prejudice 
the veteran's procedural rights.  Marsh v. West, 11 Vet. App. 
468, 471 (1998).  According to Marsh, before the Board may 
adjudicate the issue of timeliness in the first instance, it 
is required to determine whether the veteran has had an 
opportunity to present evidence or argument on the 
jurisdictional issue, or explain why adjudication of the 
jurisdictional issue in the first instance will not prejudice 
the appellant.  Id.

In this case, the veteran was notified in November 2005, that 
the Board was raising the issue as to the timeliness of his 
substantive appeal as to the issue of entitlement to service 
connection for diabetes mellitus on a direct basis, or due to 
Agent Orange exposure.  He was given 60 days from the date of 
the November 2005 letter to present argument or additional 
evidence relevant to jurisdiction or to request a hearing to 
present oral argument on the question of the timeliness of 
the appeal.  The veteran submitted a statement to the Board 
in December 2005, indicating that he had no additional 
evidence to submit and that his previous statement submitted, 
was considered his substantive appeal.  

By rating decision of March 2002, service connection was 
denied for, amongst other issues, service connection for 
diabetes mellitus on a direct basis or due to Agent Orange 
exposure.  On March 13, 2002, a letter was sent to the 
veteran by the RO notifying him of the denial of service 
connection.  

In May 2002, a notice of disagreement (NOD) was received from 
the veteran by the RO, and on February 13, 2003, a statement 
of the case (SOC) was issued.  Attached to the SOC was a 
cover letter which indicated that if the veteran intended to 
file an appeal, his appeal must be received within 60 days 
from the date of the February 13, 2003 letter, or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action he had appealed.  He 
was also instructed that if no response was heard from him 
within the time period, his case would be closed.  The next 
response received was a February 19, 2003, VA Form 9, setting 
forth the issues that the veteran wanted to appeal to the 
Board.  That VA Form 9, a substantive appeal, set forth the 
veteran's appeal for three issues, none of them for service 
connection for diabetes mellitus.  No other correspondence 
was received by VA from the veteran within the 60 day period.  

Appellate review is initiated by a NOD and completed by 
substantive appeal after a SOC has been furnished.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2005).  A NOD or 
substantive appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed.  38 C.F.R. § 20.300.

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the SOC was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The 60-day period may be extended for 
a reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  Regulations further specify that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing.  
38 C.F.R. § 20.303.

Since the February 13, 2003, SOC was issued within one year 
of the veteran's initial notification of denial of service 
connection for diabetes mellitus on a direct basis or due to 
Agent Orange exposure (March 13, 2002), the veteran had until 
March 13, 2003 to submit a substantive appeal or within 
April 12, 2003, within 60 days of the SOC (whichever is 
later) for it to be timely.  The RO received a substantive 
appeal within that time frame; however, it did not address 
the issue of service connection for diabetes mellitus.  There 
was no other correspondence received from the veteran or his 
representative within that time frame that could be construed 
as a substantive appeal to the issue of service connection 
for diabetes mellitus.  Additionally, the record does not 
contain any written request for an extension of time in which 
to submit the appeal.  Thus, the veteran has not filed a 
timely substantive appeal to the March 2002 rating; 
therefore, the Board does not have jurisdiction over the 
appeal.  38 U.S.C.A. § 7105.





III.  Service Connection

The veteran and his representative assert, in essence, that 
service connection is warranted for a skin condition as a 
result of active service, or in the alternative, as due to of 
exposure to herbicides in Vietnam.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Such a disability is called 
"service connected." 
38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2005).  

The veteran served in the Army in Vietnam and is presumed to 
have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).   

In the instant claim, the veteran's service medical records 
show that the veteran was seen in August 1980, complaining of 
rash over his entire body.  He related that he had an itchy 
papular rash over the entire body for a one week duration.  
He related he was taking no drugs, and no new soap.  He did 
indicate that he was using a different detergent for washing 
his clothes.  He also recently arrived in Germany.  Physical 
examination showed general papular rash with small fistulas 
in places.  He was given medication and told to return to the 
clinic in 48 hours.  No other findings, to include retirement 
examination, showed treatment, findings, or diagnoses for a 
skin condition in service.  

After service, the veteran underwent VA examination in 
October 2001.  It was noted that he had a skin eruption that 
had him peel all over.  He was given skin medication and the 
eruption cleared.  He related that the last flare up was in 
1982.  The diagnosis was nonspecific dermatitis.  

The veteran testified at videoconference before the 
undersigned Acting Veterans Law Judge in April 2005.  He 
testified that his skin condition occurred as a result of 
working with cement in Vietnam in 1965.  He related that he 
ran out of Vaseline and began to use motor oil on his skin.  
He stated that his skin dried out.  He indicated that a 
physician told him that his skin condition was caused by 
tuberculosis in 1972, but he did not agree with that 
diagnosis.  He testified that he became scaly every once in a 
while but he had not had treatment since 1983.  He had not 
had a skin condition that had bothered him since that time.  

As for the veteran's claim of a skin condition, Congress has 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability, and in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Even if, based on the foregoing evidence, the Board were to 
assume, without deciding, that the veteran currently has a 
skin disorder, the claim would still have to be denied in the 
absence of any competent evidence of a nexus between any such 
current skin disorder and service.  

There is no medical evidence or opinion even suggesting a 
medical relationship between a current skin disorder and the 
veteran's service.  As such, there is no competent evidence 
to support the claim, and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such evidence.  Absence competent evidence of the claimed 
disability, and, if so, of a nexus between that disability 
and service, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. 223, 225.  

Furthermore, the veteran has not been diagnosed with a 
presumptive skin disorder pursuant to 38 C.F.R. § 3.309(e).  
Therefore, service connection is not warranted on a 
presumptive basis.

Accordingly, entitlement to service connection for a skin 
condition is not warranted as there is no medical evidence of 
record of a present skin disability that can be related to 
service or to herbicide exposure in Vietnam.  










ORDER

As the veteran did not file a timely substantive appeal with 
respect to the issue of service connection for diabetes 
mellitus on a direct basis or due to Agent Orange exposure, 
therefore, the appeal as to that issue is dismissed.  

Service connection for a skin condition on a direct basis or 
due to herbicide exposure is denied.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for service connection for a 
foot disorder, termed as calluses, and an eye disorder, as a 
result of active duty.  The veteran also claims in the 
alternative, that the veteran's eye disorder is related to 
Agent Orange exposure.  

Service medical records show the veteran had plantar 
callosities debrided in October 1975 in service.  In 
August 1980, dry skin rash was shown.  In November 1981, 
calluses of both feet were treated.  Since service, the 
veteran has been treated for calluses of his feet.  As for 
the veteran's eye claim, in service in May 1977, the veteran 
was noted to have retinal stress.  In November 1981, 
interocular pressure was shown.  Since service, there have 
been numerous eye diagnoses, to include treatment, according 
to the veteran, for glaucoma.  The veteran was scheduled for 
VA examinations for both his foot condition and his eye 
condition.  The record indicates that the veteran failed to 
report, and the examinations were cancelled.  It was not 
clear from the record that the veteran was appropriately 
notified for either of the examinations.  The veteran should 
be provided VA examinations in connection with his claims in 
order that the evaluations of the claimed disabilities are 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also ensure that its letter meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), as regards notice pertinent to the 
five elements of a claim for service connection, if 
appropriate.  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send to the appellant d 
his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), as regards 
notice pertinent to the five elements of 
a claim for service connection, if 
appropriate.

The RO letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The veteran should be scheduled for 
another examination to ascertain the 
nature and etiology of the veteran's 
plantar callosities.  All tests and 
studies needed to make this determination 
should be ordered.  Based upon the 
examination findings, review of 
historical records, and medical 
principles, the physician should opine, 
with full supporting rationale, whether 
it is at least as likely as not that the 
veteran has plantar callosities related 
to his active military service.  

4.  The veteran should be scheduled for 
another examination to ascertain the 
nature and etiology of the veteran's 
claimed eye condition.  All tests and 
studies needed to make this determination 
should be ordered.  Based upon the 
examination findings, review of 
historical records, and medical 
principles, the physician should opine, 
with full supporting rationale, whether 
it is at least as likely as not that the 
veteran has an eye condition related to 
his active military service on a direct 
basis and/or as a result of exposure to 
herbicides.  The examiner should indicate 
all diagnosed eye conditions and the 
etiology of all of the eye conditions.  
(Color blindness, myopia, amblyopia and 
astigmatism are not conditions for which 
service connection can be granted).  

5.  The veteran must be given adequate 
notice of the date and place of any 
examination.  A copy of all notifications 
must be associated with the claims file.  
The veteran is hereby advised that 
failure to report to a scheduled VA 
examination without good cause shown may 
have an adverse effect on this claim.  
38 C.F.R. §  3.655 (2005).

6.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  

7.  Upon completion of the requested 
development above, the RO should again 
review the claims.  If the decision is 
adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


